Clermont County, No. CA88-05-044. On June 15, 1993, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. On October 4, 1995, this court declined jurisdiction and dismissed appellant’s appeal in case No. 95-1237, which was pending as a post-conviction case. On November 15, 1995, this court denied appellant’s motion for reconsideration. Appellee has filed a motion to set an execution date on the ground that all state post-conviction remedies in this case have been exhausted. Appellant did not file a response to the motion. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective February 15,1996, that the stay of execution entered in this cause on June 15,1993, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, the 15th day of May, 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Clermont County.